Citation Nr: 0411570	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  97-03 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to the initial assignment of a rating in 
excess of 20 percent for prostatitis.

2.  Entitlement to the initial assignment of a rating in 
excess of 10 percent for residual hypoesthesia, post-
operative right inguinal hernia.

3.  Entitlement to the initial assignment of a rating in 
excess of 10 percent for patellofemoral pain syndrome of the 
left knee with degenerative joint disease.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1996.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which, inter alia, granted the veteran service 
connection for prostatitis, evaluated as noncompensable; 
service connection for post-operative right inguinal hernia, 
evaluated as noncompensable; and patellofemoral pain syndrome 
of the left knee, with degenerative joint disease, evaluated 
as 10 percent disabling.  Each of the grants was effective in 
April 1996, the date of receipt of the claim.  The veteran 
appeals for the initial assignment of higher ratings.

During the pendency of the examination, a June 2003 decision 
by a Decision Review Officer assigned a 20 percent evaluation 
for prostatitis, and a 10 percent evaluation for residual 
hypoesthesia, post-operative right inguinal hernia.  Each 
evaluation was effective in April 1996.  The Board notes 
that, on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Thus, the issues of entitlement to the 
initial assignment of ratings in excess of 20 percent for 
prostatitis and 10 percent for residual hypoesthesia, post-
operative right inguinal hernia, respectively, remain in 
appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
service-connected  prostatitis results in some urinary 
frequency, but does not result in a need for absorbent 
materials, or urinary tract infections requiring drainage or 
frequent hospitalization.  

3.  The competent medical evidence shows that the veteran's 
service-connected  post-operative right inguinal hernia is 
manifested by localized hypoesthesia, pain and numbness, but 
the hernia has not recurred and it does not require the use 
of a truss.  

4.  The competent medical evidence shows that the veteran's 
service-connected left knee disorder is manifested by 
degenerative joint disease, slight limitation of motion and 
pain on use, but it does not result in limitation of motion 
that more nearly approximates limitation of extension to 15 
degrees or limitation of flexion to 30 degrees, nor is there 
any medical evidence of subluxation or instability. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent for prostatitis have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.115b, 
Diagnostic Code 7527 (2003).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for residual hypoesthesia, post-
operative right inguinal hernia, have not been met  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Code 7338 (2003).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for patellofemoral pain syndrome of the 
left knee, with degenerative joint disease, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5010, 5260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

In the instant case, the appellant filed his claim that is 
the subject of this appeal before the enactment of the VCAA.  
The regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003; Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the May 1996 rating decision on appeal, the 
July 1996 statement of the case (SOC) and supplemental 
statements of the case (SSOCs) dated in June and August 2003 
adequately informed him of the information and evidence 
needed to substantiate his claims.  The Board observes that a 
May 2003 VCAA notice letter, as well as each of the SSOCs, 
informed him of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004). 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, the RO has obtained the veteran's 
service medical records and all available post-service 
medical records, including VA treatment records.  The 
appellant has not indicated that there are any additional 
post-service medical records available to substantiate his 
claim.  

As to any duty to provide an examination and/or seek a 
medical opinion for any of the issues, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that the veteran was provided VA examinations 
in February and March 2003 to determine the nature and 
severity of the disabilities on appeal, and has not asserted 
that they have increased in severity since that time.  Under 
these circumstances, there is no duty to seek a medical 
opinion with regard to the issues on appeal.  38 U.S.C. § 
5103A(d);  38 C.F.R. § 3.159(c)(4).  That is, the veteran has 
been provided VA compensation examinations that contain 
sufficient detail for rating purposes.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); and Ardison v. Brown, 
6 Vet. App. 405, 407 (1994).  

The Board further notes that, during the pendency of his 
claim the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra; 
Pelegrini, supra.

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini, supra, held in part that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, as noted above, VCAA provisions 
were subsequently considered and complied with.  The RO 
provided the appellant with notice of the VCAA in a May 2003 
letter, prior to the June 2003 SSOC denying increased 
evaluations.  There is no indication that there is additional 
evidence to obtain; and there has been a complete review of 
all the evidence of record.  The Board finds that there is no 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board elaborates on this particular procedural point below. 

A substantially complete application was received in April 
1996.  Thereafter, in a rating decision dated in May 1996, 
the claims for service connection were granted and the 
ratings at issue were assigned.  In its statement and 
supplemental statements of the case, and letters sent to the 
veteran, the RO provided notice to the claimant regarding 
what information and evidence is needed to substantiate his 
claims for the assignment of higher ratings, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SSOC 
was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its May 2003 VCAA notice letter, 
the RO informed the veteran of the evidence already of record 
and stated that "[i]f there is any other evidence you would 
like to have considered, please let us know" (bold in 
original).  In the same letter, the RO requested that he 
"[p]lease notify us of any additional medical records you 
believe are relevant to establishing your claim."  In a 
January 2004 letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, VCAA only requires is that the duty to notify 
is satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Factual Background

The veteran contends that the assignment of higher original 
ratings for disabilities at issue are warranted.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

VA outpatient treatment reports show that in March 1997 and 
April 1997, the veteran was given a diagnostic impression of 
suspected inguinal nerve entrapment.  In May 1998, he gave a 
history of urinary frequency and the assessment was urinary 
tract infection versus benign prostatic hypertrophy.  Later 
that month, he complained of urinary frequency, with onset 
about two to three months earlier.  The assessment was 
urinary frequency with no nocturia, symptom might be 
secondary to Duravent or caffeine sources.  In November 2001, 
the veteran complained of intermittent right lower quadrant 
pain for 10 days.  The assessment was inguinal hernia repair 
defect versus musculoskeletal strain.  

In December 2001, the veteran complained of episodic groin 
pain that radiated to his back, and numbness in the right 
upper thigh.  He took some post-operative medications with 
some relief.  On examination, he had a well healed scar with 
some mild TTP, and normal masses were felt on valsava.  The 
assessment was nerve entrapment status-post right inguinal 
hernia repair - no evidence of recurrence.

Treatment notes dated in January 2002 provide that five years 
after a right inguinal hernia repair, the veteran had pain 
controlled by Motrin that did not limit his lifestyle.  There 
was no hernia on examination, and the wound was well-healed.  
The assessment was some post-operative pain five years after 
hernia, no evidence of hernia recurrence.  

The report of a February 2003 VA digestive examination 
provides that the examiner reviewed the veteran's claims 
file.  The veteran complained of numbness in the area of the 
surgical scar from a right inguinal hernia repair he 
underwent in 1994.  The numbness occurred on a daily basis 
and was chronic.  The veteran had not been prescribed 
medicine for the numbness.  On physical examination, there 
was no recurrence of the right inguinal hernia.  There was a 
mild hypoesthesia in the area of the surgical scar.  The 
surgical scar was well healed.  The pertinent diagnosis was 
status-post right inguinal herniorrhaphy with residual 
hypoesthesia in the area of the surgical scar.  

The report of a February 2003 VA orthopedic examination 
provides that the examiner reviewed the veteran's claims 
file.  The veteran complained of pain in the left knee that 
led to arthroscopic surgery in 1995.  The veteran stated that 
he continued to have daily pain in the left knee, that lasted 
a few hours and sometimes much longer.  He had increased pain 
on any kind of prolonged standing, prolonged walking and with 
climbing or descending stairs.  The pain was not better or 
worse, but continued to occur.  The pain sometimes interfered 
with his daily activities and occupation.  Because of the 
pain, the veteran had chronic fatigue and lack of endurance.  
At the present time, he took Motrin as needed with minimal 
relief or no relief.  

On physical examination, the veteran's left knee flexion was 
limited to 125 degrees, and extension was limited to -4 
degrees.  There were crepitations of 2+, moderate swelling, 
mild varus deformity, and mild atrophy of the quadriceps 
muscles of the left knee.  There was no laxity at the present 
time.  There was pain and tenderness on the anterior aspect 
of the left knee to palpation.  The surgical scar was well 
healed.  Pain began at 130 degrees of flexion and ended at 
125 degrees.  Pain also began at -5 degrees of extension and 
ended at -4 degrees.  On acute flare-ups of pain, there was 
25 percent less range of motion in the left knee.  Pain was 
visibly manifested in the left knee on motion.  There was no 
ankylosis.  On repetitive motion of the left knee times three 
flexion and extension were definitely decreased.  Flexion was 
decreased to 100 degrees and extension was decreased to -2 
degrees.  The examiner stated that pain in the left knee had 
a major functional impact on the veteran.  There was no gait 
abnormality noted at the present time but there was a mild 
weight bearing abnormality due to recurrent pain in the left 
knee and also due to recurrent swelling in the left knee.  No 
cane was necessary.  There were objective findings of signs 
of fatigue because of recurrent pain and swelling in the left 
knee.  The examiner notes that X-rays showed osteoarthritic 
changes.  

The diagnosis was osteoarthritic changes involving the left 
knee associated with limitation of motion, chronic pain, and 
swelling of the left knee, by clinical examination, and X-
rays; status-post surgical repair of the patella and meniscus 
involving the left knee.  

The report of a March 2003 VA genito-urinary examination 
indicates that the examiner reviewed the veteran's medical 
records.  The veteran complained of prostatitis since 1975, 
and benign prostatic hypertrophy with lower urinary tract 
symptoms with three-time nocturia when it started, down to 
once a day during the past year.  The veteran reported that 
frequency during the day was about eight times and at night 
used to be three times before the veteran was on Flomax, but 
since then frequency had decreased to approximately one time 
a day most of the time.  The veteran's incontinence was 
dribbling only, and he had experienced some intermittency.  
He used no pads for his post-micturitional dribbling.  The 
veteran had never been catheterized or dilated, was on no 
diet therapy, and had undergone no invasive or non-invasive 
procedures.  The examiner noted that the veteran was quite 
concerned about his frequent urination during the daytime and 
that it might affect his job because he was a realtor and it 
made him need to leave his clients.  

On physical examination, the veteran's prostate was normal at 
1.5 to 2 times the normal expected size, with no nodules.  
The diagnosis was chronic prostatitis since 1975 while in the 
service, and benign prostatic hypertrophy with lower urinary 
tract symptoms.  

Legal Analysis

The Board notes that when the veteran initiated his appeal of 
these issues, he was appealing the original assignments of 
disability evaluation following awards of service connection.  
The severity of these disabilities are to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119(1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Patellofemoral Pain Syndrome of the Left Knee,
 with Degenerative Joint Disease

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion. 
Diagnostic Code 5003 (2003).  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (2003).

Regarding limitation of motion of the knee, the Board notes 
that flexion limited to 30 degrees warrants a 20 percent 
evaluation, and limitation of flexion of the knee to 15 
degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Extension limited to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261.  Hence, if a 
claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.

Under Diagnostic Code 5257, moderate recurrent subluxation or 
lateral instability is rated 20 percent, and severe recurrent 
knee subluxation or lateral instability warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

An assignment of a 10 percent evaluation is in order when a 
superficial scar is tender and painful on objective 
demonstration, or poorly nourished, with repeated ulceration.  
A higher evaluation is not provided.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803- 7804 (2003).  Scars may also be 
evaluated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2003).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
patellofemoral pain with degenerative joint disease of the 
left knee.  

First, the Board recognizes that the evidence shows that the 
veteran has limitation of left knee motion.  Nevertheless, 
the evidence does not show that the veteran's extension is 
limited to 15 degrees, or that his flexion is limited to 30 
degrees.  In fact, the Board finds that the veteran's 
limitation of motion is not compensable.  Thus, his 
limitation of left knee motion does not warrant an evaluation 
in excess of 10 percent under Diagnostic Codes 5260 and 5261.  

The Board also recognizes the veteran's complaints of left 
knee pain.  Nevertheless, the veteran's left knee disability 
does not warrant an evaluation in excess of 10 percent, even 
with consideration of sections 4.40 and 4.45 for functional 
loss, assessed on the basis of increased limitation of 
motion, pursuant to the guidelines set forth in Deluca.  The 
Board finds that his complaints, to include pain are 
adequately contemplated by the current 10 percent evaluation.  
The most recent VA examiner did indicate that pain in the 
left knee had a major functional impact on the veteran and 
that pain was visibly manifested in the left knee on motion.  
Also, while there was no gait abnormality, there was a mild 
weight bearing abnormality due to recurrent pain and swelling 
in the left knee.  No cane was necessary but there were 
objective findings of signs of fatigue because of recurrent 
pain and swelling in the left knee.  However, the examiner 
specifically reported that pain began at 130 degrees of 
flexion and ended at 125 degrees, and at -5 degrees of 
extension, which ended at -4 degrees, which falls far short 
of the degree of limitation of motion needed for a 20 percent 
rating.  The examiner also noted that on repetitive motion of 
the left knee times three flexion and extension were 
definitely decreased: flexion was decreased to 100 degrees 
and extension was decreased to -2 degrees, and on acute 
flare-ups of pain, there was 25 percent less range of motion 
in the left knee.  Nevertheless, since a 20 percent rating 
under the range of motion knee codes requires flexion limited 
to 30 degrees or extension limited to 15 degrees, the 
limitation of motion that has been shown does not more nearly 
approximate the criteria for a 20 percent rating, even with 
consideration of pain, flare-ups of pain, weakness and 
fatigue.  There is no suggestion of incoordination.     

The most recent VA examiner also noted osteoarthritic changes 
by X-ray.  As noted, a 10 percent evaluation under Diagnostic 
Code 5010 is for application when the limitation of motion 
for a major joint is noncompensable and limitation of motion 
is objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Thus, the 
Board finds that the veteran's current 10 percent evaluation 
appropriately addresses his pain, and an evaluation in excess 
of 10 percent under Diagnostic Codes 5010, 5260 or 5261, 
including consideration of sections 4.40, 4.45 and 4.59, is 
not warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca, 8 Vet. App. at 202.

Turing to additional diagnostic codes, the report of the 
February 2003 VA examination provides that the veteran had no 
laxity at the present time and therefore a separate 
evaluation under Diagnostic Code 5257 for recurrent 
subluxation or instability is not warranted under VAOPGCPREC 
9-98.  Similarly, the Board finds that the veteran is not 
entitled to a separate compensable rating for the residual 
scar.  Outpatient treatment reports and the February 2003 VA 
examination report indicate that the scar was well healed.  
The evidence is negative for tenderness, painful, poor 
nourishment, repeated ulceration, or limitation of function 
of the part affected.  Thus, an additional compensable rating 
is not warranted under the former or current versions of 
Diagnostic Codes 7803 - 7805.  (The RO did include the former 
and current criteria for rating scars in its August 2003 
Supplemental Statement of the Case..)  

Residual Hypoesthesia, Post-Operative Right Inguinal Hernia

The veteran's disability is currently rated under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338.  This 
particular code was not amended by the changes to the 
schedular criteria for evaluating diseases of the digestive 
system that became effective in July 2001.  Such changes only 
addressed disabilities of the liver.  

A noncompensable rating is assigned when an inguinal hernia 
is not operated, but remediable; and when the hernia is 
small, reducible, or without true hernia protrusion.  A 10 
percent rating is assigned for postoperative residuals of a 
hernia that is recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent rating is warranted 
for small postoperative recurrent hernia, or an unoperated 
irremediable hernia, which is not well supported by a truss 
or is not readily reducible.  Where there is a large 
postoperative recurrent hernia that is considered inoperable, 
which is not well supported under ordinary conditions and not 
readily reducible, a 60 percent evaluation will be assigned.  
38 C.F.R. § 4.114, Diagnostic Code 7338.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
residual hypoesthesia, post-operative right inguinal hernia.  
The Board recognizes the veteran's complaints of pain.  
Nevertheless, the outpatient treatment records and the report 
of the February 2003 VA examination all indicate that the 
veteran has had no recurrence of his hernia and does not 
require a truss.  Thus, an increased evaluation is not 
warranted under the criteria set forth in Diagnostic Code 
7338.  

Similarly, the Board finds that the veteran is not entitled 
to additional compensation for the residual herniorrhaphy 
scar.  Outpatient treatment reports and the February 2003 VA 
examination report indicate that the scar was well healed.  
Although some localized hypoesthesia has been noted, the 
evidence is negative for tenderness, painful, poor 
nourishment, repeated ulceration, or limitation of function 
of the part affected.  Thus, an additional compensable rating 
is not warranted under the former or current versions of 
Diagnostic Codes 7803 - 7805.  (As noted above, the RO did 
include the former and current criteria for rating scars in 
its August 2003 Supplemental Statement of the Case..)  

Prostatitis

Prostate gland injuries, infections, hypertrophy or post-
operative residuals are evaluated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  Voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed two to four times per day warrants a 40 percent 
evaluation.  Urinary tract infection with recurring 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times a year), and/or 
requiring continuous intensive management warrants a 30 
percent evaluation.  38 C.F.R. § 4.115a.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
prostatitis.  The Board recognizes that the evidence of 
record indicates that the veteran suffers from urinary 
frequency, which had decreased on medication.  None of the 
evidence of record indicates that, either before or after the 
veteran began the medication, he has required any absorbent 
material, or has had urinary tract infections requiring 
drainage or frequent hospitalization.  Thus, an evaluation in 
excess of 20 percent for prostatitis is not warranted under 
the applicable criteria set forth in Diagnostic Code 7527 and 
38 C.F.R. § 4.115a.

Entitlement to Extra-Schedular Evaluations

The Board observes that the June 2003 SSOC declined to send 
any of the issues to the VA Central Office for additional 
compensation under 38 C.F.R. § 3.321.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
38 C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

The Board finds no evidence of any exceptional disability 
pictures in this case.  There is no evidence in the claims 
file of particular circumstances that render impractical the 
application of the regular rating criteria to the veteran's 
disabilities on appeal, nor is there any indication that 
these disabilities have required any recent hospitalization.  
There is no documentary evidence that because of these 
disabilities the veteran has been uniquely economically 
harmed beyond the degrees of disability anticipated at the 
current evaluations.  A February 2003 VA examination for a 
disability not at issue indicates that the veteran is 
employed.  The veteran has submitted no employment records 
referring to any poor job performance or absences stemming 
from his service-connected disabilities, or any medical 
records showing frequent treatment of his disabilities that 
would interfere with employment, more than contemplated by 
his current evaluations.  

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.

As the preponderance of the evidence is against the claims 
for the assignment of higher initial ratings for prostatitis, 
a post-operative right inguinal hernia, and a left knee 
disorder, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to the initial assignment of a rating in excess 
of 20 percent for  prostatitis is denied.  

Entitlement to the initial assignment of a rating in excess 
of 10 percent for residual hypoesthesia, post-operative right 
inguinal hernia, is denied.

Entitlement to the initial assignment of a rating in excess 
of  10 percent for patellofemoral pain syndrome of the left 
knee, with degenerative joint disease, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if yu wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



